Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 26, 2018

                                      No. 04-18-00527-CV

                  STAGG RESTAURANTS, LLC d/b/a McDonalds #24388,
                                 Appellants

                                                v.

                                          Fred SERRA,
                                            Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI17438
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
       This is an accelerated appeal. After we granted appellee’s first motion for extension of
time, appellee’s brief was due October 22, 2018. On the due date, appellee filed a second,
unopposed motion for extension of time, asking for an additional seven days in which to file his
brief. After review, we GRANT appellee’s motion and ORDER appellee to file his brief in this
court on or before October 29, 2018.

      We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court